McKENNAN, Circuit Judge.
In this case the parties in writing stipulated to dispense with • a jury and that, therefore, the facts should be found by the court. The suit was brought upon a policy of insurance against loss by fire, and the following facts are found as the result of the preponderance of the voluminous evidence in the case: 1. On the 15th of February, 1877, the defendant issued a policy of insurance to the plaintiff, by which it *309agreed to insure the building known as Wash-burn Mill A. in the sum of $850, and the machinery therein in the sum of $1700 for one year. 2. This policy was renewed and extended for one year from the 15th of February, 1878. 3. On the 2d of May, 1878, the property described in the policy was totally destroyed, and proofs of loss were duly furnished by the plaintiff to the defendant. 4. The primary cause of the loss was a destructive fire which communicated with some explosive matter in the mill, a disastrous explosion ensued, and thus the entire premises were destroyed and consumed. 5. About the time and before the renewal of the policy in controversy, the plaintiff, by his agent, represented to the defendant, that no greater rate of premium than 3 per cent, would be paid for insurance of the same property during the year 1878, upon policies thereafter negotiated, and upon the faith of this assurance, the defendant renewed its policy. 8. No higher rate of premium than 3 per cent, was paid or agreed to be paid by the plaintiff after the renewal of the policy in suit, to any other company for insurance of the premises covered by the defendant’s policy.
This special finding of facts necessarily leads to a general finding in favor of the plaintiff for the whole amount of his claim and interest from July 26th, 1878. This is liquidated at twenty-seven hundred and forty-seven dollars and sixty-three cents, as of date November 10th, 1879, for which judgment will be entered. The decisive question in this case is one of fact, and, if a jury had found it in favor of the plaintiff, they must have rendered a verdict for him. Was the loss caused by a destructive fire, or by an explosion within the insured premises? 1 have affirmed the first hypothesis, as supported by the weight of the evidence; but, in view of the effect of the explosion which occurred, it remains to consider whether the loss is within the exception in the policy. That the magnitude of the fire was rapidly increased, and hence the destruction of the premises was promoted and accelerated, by the explosion, is incontrovertible. The policy embraces all loss caused by fire, and, in this respect, the exception does not limit its scope. Both the body of the policy and the exception have reference to original or proximate causation, and to all the resulting consequences. It is only then in a case where an explosion originally produces the loss, or there is mere ignition of explosive matter anil a destructive fire ensues, that the exception applies. But where an insured structure is attacked by fire, in the progress of which the ignition of an explosive substance is involved, and its destruction is thereby accelerated, or rendered more complete, the loss is just as much attributable to fire as if the result had been effected by unaided, gradual combustion. This is the import of the policy, and, as the explosion is found to have been a consequence of the fire, the liability of the insurer is unqualified by the exception.